      United States District Court, Eastern District of Washington
                             Magistrate Judge Mary K. Dimke
                                         Richland

 USA v. JUAN MOLINA                                  Case No. 1:20-MJ-4232-MKD-1
 SOLORZANO

                                  Richland Video Conference
                       The Defendant agreed to appear via video conference.

 Preliminary Hearing:                                                                       12/31/2020



 ☒ Sara Gore, Courtroom Deputy [R]                   ☒ Benjamin Seal, US Atty (video)
 ☐ Pam Howard, Courtroom Deputy [Y]                  ☒ Nicholas Marchi, Defense Atty (video)
 ☒ Erica Helms, US Probation / Pretrial              ☒ Interpreter NOT REQUIRED
   Services (tele)
 ☒ Defendant present in custody, appearing by
   video from YCJ.




                                             REMARKS
        Due to the current COVID-19 public health crisis, all parties including Defendant, are appearing
by video or teleconference.
        Defense counsel advises the Court that the defendant wants to waive his preliminary hearing due
to being ill and the information received from the government.

        Colloquy between Court and counsel re hearing.

        Preliminary hearing waived by Defendant.

The Court ordered:
            1. Based on the proffer of the government and waiver of the Defendant, the Court
               found probable cause to believe that the charged offense was committed and
               believes the defendant committed it. Defendant–on finding of probable cause–is
               bound over to the United States District Court for trial.
            2. Defendant shall be detained by the U.S. Marshal until further order of the Court.


                                         Status Conference:
                                       01/15/2021 @ 1:30 p.m.
                                              [R/MKD]
                                            (Video Conf)


Digital Recording/R-326              Time: 9:31 a.m. – 9:35 a.m.                                 Page 1
